Citation Nr: 9900212	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include whether a timely substantive 
appeal was filed with a determination of January 1996 that 
new and material evidence was needed but not submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from November 
1982 to November 1985.  This case originally came before the 
Board of Veterans Appeals (Board) on appeal from rating 
decisions issued by the No. Little Rock, Arkansas Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
assigned a 20 percent rating, but not more, for the 
appellants service connected low back disorder and which had 
not reopened his claim for service connection for a 
psychiatric disorder.  In October 1997, the Board remanded 
the case to the RO for additional development, including 
consideration of whether or not a timely appeal had been 
filed as to the issue of new and material evidence for a 
claim of entitlement to service connection for a psychiatric 
disorder.  The appellant and his representative were thereby 
given notice of, and opportunity to be heard on that issue.  
The RO has now returned the case to the Board for appellate 
review.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the disability evaluation 
assigned for his service-connected low back disability does 
not reflect its current degree of severity.  He maintains 
that his lumbar spine symptoms are getting worse and that he 
has been greatly restricted in his activities due to low back 
pain.  Therefore, he believes that a higher disability 
evaluation for his back condition is warranted.  The 
appellant also contends that he has timely submitted new and 
material evidence to support a reopening and grant of his 
claim of entitlement to service connection for a psychiatric 
disorder.  His representative has joined in these 
contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased rating for the low back 
disability.  It is also the decision of the Board that the 
appellant has failed to timely present a new and material 
evidence claim over which the Board has jurisdiction as he 
did not timely perfect an appeal to the January 1996 
determination which denied reopening of his claim for service 
connection for a psychiatric disorder and that, consequently, 
the appeal as to that issue is dismissed.


FINDINGS OF FACT

1.  All available, relevant evidence necessary, to the extent 
necessary, for disposition of the appellants appeal has been 
obtained by the RO.

2.  The appellants low back disability is currently 
manifested by subjective complaints of chronic low back pain 
with radiation into the left leg, and objective medical 
evidence of an antalgic gait; use of a TENS unit and pain 
medication; some tenderness in the lower lumbar region; some 
muscle spasms; normal muscle strength with no atrophy or 
weakness; intact sensory and proprioception testing; some 
bilateral hamstring tightness; a limited range of lumbar 
spine motion; and pain on motion.  

3.  The level of disability produced by the appellants low 
back disability as objectively confirmed is consistent with 
moderate lumbosacral strain or moderate limitation of lumbar 
spine motion, but not severe lumbosacral strain, severe 
intervertebral disc syndrome, severe limitation of motion, or 
unfavorable lumbar spine ankylosis.

4.  In January 1996, the RO noted that service connection for 
a psychiatric disorder had previously been denied, and that 
the denial was final.  It was noted that to reopen a claim 
new and material evidence was needed.  The veteran was 
notified of this holding by January 1996 letter, and was 
provided with his appellate rights.

5.  The appellants Notice of Disagreement (NOD) with the 
January 1996 determination was received that same month.

6.  A Supplemental Statement of the Case (SSOC) addressing, 
in part, the new and material evidence issue was promulgated 
in February 1997.  Sent with that document was a letter 
notifying the appellant that he had 60 days to perfect his 
appeal.   These documents were sent to the appellant on 
February 5, 1997, at his address of record.  A copy of the 
SSOC was sent to the appellants representative.  The 
appellant was notified that he would have 60 days to perfect 
his appeal on the new and material evidence issue.

7.  No document received by the RO within sixty days after 
the SSOC was sent to the appellant, or within the one year 
period after the January 1996 notification of the need for 
new and material evidence can be reasonably construed as a 
substantive appeal.  There was no written request for an 
extension received within the appeal period subsequent to the 
issuance of the SOC.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the appellants low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a and 
Diagnostic Codes 5289, 5292, 5293, 5295 (1998).

2.  The appellant has not presented a timely appeal with the 
January 1996 action - by filing a timely substantive appeal 
or a timely response to the supplemental statement of the 
case - which is a condition predicate for conferring 
jurisdiction upon the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim.

The appellants increased rating claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The evidence on file 
includes a transcript of the appellant testimony, VA medical 
records and reports of VA examinations, as well as reports of 
medical examinations associated with Social Security 
Administration (SSA) benefits.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The appellants low back disability has been described as 
lumbosacral strain with scoliosis; the RO has evaluated this 
disability under the provisions of Diagnostic Code 5295, 
lumbosacral strain.  A 20 percent evaluation is currently 
assigned.

Under the rating criteria, a 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine and 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 20 percent evaluation is warranted 
for moderate intervertebral disc syndrome with recurring 
attacks and a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  For a lumbosacral strain, a 20 percent evaluation is 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position 
and a 40 percent evaluation is warranted for a severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwaits sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A 40 percent rating is warranted when there is favorable 
ankylosis of the lumbar spine and a 50 percent rating is 
warranted when there is unfavorable ankylosis of the lumbar 
spine under Diagnostic Code 5289.  A 60 percent rating is 
warranted when a low back disorder produces or more nearly 
approximates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§  4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown,  7 Vet. App. 55, 58 (1994).  
The most current evidence of the present levels of 
disability includes the appellants testimony from his April 
1996 RO personal hearing; VA medical treatment records from 
January 1993 to February 1998; reports from VA medical 
examinations conducted in November 1994, and July 1998; and 
a medical examination conducted for SSA purposes in March 
1998.

The appellant underwent a VA medical examination in November 
1994.  He complained of constant back pain, with radiation to 
both legs.  All activities, along with weather changes were 
said to increase back pain.  He denied numbness or weakness 
and stated that he did not wear a back brace and had 
undergone no back surgery.  Physical examination revealed 
tenderness to palpation in the L3 to L5 level in midline.  No 
muscle spasm was noted and no scoliosis was seen grossly.  
The appellants range of motion was described as full, and 
his strength, sensation, gait and deep tendon reflexes were 
all normal.  Straight leg raises and Babinski were noted to 
be negative.  Radiographic studies from November 1994 yielded 
an impression of a normal lumbar spine with a density in the 
left ilium representing benign bone island versus benign 
fibrous lesion of bone. 

The appellant testified during his personal hearing, 
conducted at the RO in April 1996, that he has constant pain, 
described as weights pulling at his back and that he was 
taking 800 milligrams of Motrin and medication for spasms.  
See Hearing Transcript pp. 1 and 6.  The appellant also 
testified that the pain from his lower back radiated into his 
lower extremities, the left leg worse than the right.  See 
Hearing Transcript p. 1.  He further stated that he drove to 
the hearing and had to stop due to his back on the way.  See 
Hearing Transcript p. 6.  He described activities such as 
standing or walking for too long as aggravating his pain and 
said that physical therapy had failed to provide much help 
and that he wore a TENS unit daily.  See Hearing Transcript 
pp. 2-4.  The appellant also testified that he self-medicated 
for his back problem by drinking alcohol.  See Hearing 
Transcript p.11.

Review of the VA outpatient treatment records reveals that 
the appellant has been undergoing treatment for low back pain 
for many years.  More recently, in June 1996, an x-ray of the 
appellants lumbar spine revealed no acute radiographic 
abnormalities apart from the presence of minimal scoliosis.  
Examination in a VA neurosurgery clinic in January 1997 
revealed that the appellant could reach his fingers to his 
knees; this movement increased his low back pain.  Deep 
tendon reflexes were 2+ in each lower extremity and sensory 
testing was intact.  Straight leg raises were positive at 80 
degrees and the appellants gait was normal.  The clinical 
impression was chronic low back pain with intermittent left 
lower extremity pain but no radicular findings and multiple 
mechanical findings.  The appellant also presented that month 
with back spasms.  

The February 1997 discharge report from a VA psychiatric 
hospitalization indicates that the appellant exhibited 5/5 
strength in his extremities and that he ambulated with a slow 
gait and stiff back.  On physical examination, the spine was 
in midline with no tenderness; there was decreased mobility 
due to tenderness in the lower back.  There was tenderness on 
palpation in the lower third of the spine, bilaterally and 
extending into the buttocks region.  Reflexes were 2+ 
throughout and there were no sensory deficits.  The appellant 
was noted to be bouncing his legs during the entire 
examination.

A VA clinic report dated in February 1997 indicates that the 
appellant could flex to 80 degrees; extend to 10 degrees; 
with decreased lateral and rotational movements.  There was 
tenderness in the lumbosacral paraspinous muscles and some 
hamstring tightness.  Sitting straight leg raises were 
negative and supine straight leg raises were positive at 50 
degrees.  Reflexes were 2+ and symmetrical throughout.  
Sensation and proprioception were intact.  The appellants 
gait was described as antalgic.  

In May 1997, the appellant underwent EMG testing.  On 
physical examination there were no sensory deficits in any of 
the dermatomes, L3-S2 were intact.  The clinical impression 
was that there was no evidence of a lumbosacral 
radiculopathy.

In June 1997, the appellant sought treatment for complaints 
of low back pain with intermittent left lower extremity pain.  
An MRI was ordered.  In August 1997, the appellant underwent 
an MRI of the lumbosacral spine.  The clinical impression was 
mild dehydration of the intervertebral discs at L4-5 and L3-
4, with an otherwise unremarkable MR scan of the lumbar 
spine.

In July 1997, the appellant underwent a physical therapy 
evaluation.  He rated his pain as 7/10 and said it often 
awakened him and kept him from sleeping.  He said his pain 
was increased with sitting, bending and walking.  On physical 
examination, his forward flexion was 25; extension 80; 
lateral bending 35; and rotation 25.  

In September 1997, the appellant demonstrated painful lumbar 
range of motion.  He could flex to 60 degrees and he could 
extend to 80 degrees.  There was some tightness of both 
hamstrings noted.  His gait was described as imbalanced 
instep; his toe/heel walking was intact.  He was noted to 
transfer and ambulate well without a gait deviation.  The 
clinical assessment was chronic low back pain.  The appellant 
was noted to have a TENS unit which he occasionally used with 
some relief of pain.  

A neurosurgery consultation in November 1997 produced a 
recommendation for physical therapy but no surgery was found 
to be indicated.  It was noted that the August 1997 MRI was 
fairly unremarkable.

In February 1998, the appellant underwent a trigger point 
injection for myofascial syndrome in a VA clinic.  At the end 
of the month, he was admitted to a VA psychiatric facility; 
it was noted that his back injury had been aggravated 10 days 
previously when he stepped in a low place in his home.

The appellant underwent a general physical examination for 
Social Security Administration (SSA) purposes in March 1998.  
He was noted to have received trigger point injections the 
previous month without relief.  He also stated that he 
received no relief from physical therapy.  He complained of 
low back pain with radiation into the left buttock, groin and 
posterior thigh.  He also complained of left calf fatigue 
after climbing stairs.  On physical examination the appellant 
could flex forward to where his fingers were seven inches 
from the floor; this was noted to be greater than 90 degrees.  
Extension was five degrees.  Lateral bending was 10 degrees 
on either side.  No muscle spasms were noted; there was low 
back pain with all movement.  No muscle weakness or atrophy 
was found.  The appellant was noted to lean forward when he 
walked.  There was no ataxia or Romberg.  Proprioception was 
intact.  The appellant said he could not perform the toe/heel 
walk.  The diagnosis was chronic low back pain.  The 
appellants ability to stand, walk, carry and handle objects 
was noted to be limited; his ability to sit, speak and travel 
seemed to be unaffected.  The SSA examiner noted that the 
appellants overall ability to function was limited by his 
alcohol addiction, his bipolar disorder and by anxiety.

The appellant underwent another VA medical examination in 
July 1998.  He complained of pain in the back, groin and left 
leg and an inability to move freely.  He reported that he had 
worn a TENS unit since 1985, that he used a massage chair and 
a heating pad, that he used a back brace and that he took 
pain medication.  On physical examination, he was noted to 
hold himself rather tightly.  Flexion was 45 degrees; 
extension zero degrees; and lateral bending 30 degrees.  
Straight leg raises were positive.  The circumference of the 
appellants thighs were equal at 18 inches and his calves 
were 13.5 inches each.  There was no evidence of weakness in 
toe walking or in heel walking.  No muscle weakness or 
atrophy was detected in the lower extremities.  The 
radiographic examination report indicated a normal lumbar 
spine.  The orthopedic examiner diagnosed scoliosis; 
degenerative arthritis of the L5-S1 facets; referred pain; 
and radiculitis, intermittent on the left.  He noted that the 
appellant manifested stiffness in his back when he moved.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is severe 
in terms of the limitation of his extension and moderate in 
terms of his lateral bending and rotation, and slight in 
terms of his forward flexion, and the degree of pain he has.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this case, chronic pain was reported and 
tenderness and spasms were observed; however, no muscle 
atrophy or weakness has been demonstrated.  The appellant has 
recently consistently complained of chronic pain that 
radiated into the left leg, and recent objective medical 
evidence did show findings of limitation of motion and pain 
on motion was observed.  There is no radiographic evidence of 
any disc problem other than some mild degenerative changes 
evidenced by some dehydration and there is no clinical 
evidence of any radiculopathy.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Boards 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no entirely 
different function affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the rating for moderate 
impairment that has been assigned.  Thus, 38 C.F.R. § 4.40, 
et seq. do not provide basis for the assigning of a separate 
or increased disability rating.  Likewise, to the extent 
arthritis may be present in the low back, and be secondary to 
the service connected disorder, it does not provide a basis 
for a separate rating.  Limitation of motion, including any 
due to arthritis is contemplated in the rating assigned.  
Significantly, only slight arthritis in the facets of L5-S1 
was noted on the most recent studies by the orthopedist while 
the radiologist did not find any, and thus, it cannot be said 
to provide a basis for an increased rating.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows no 
objective evidence that severe low back impairment is 
demonstrated.  There have some back spasms observed and 
trigger point injections have been given, but no medical 
findings of atrophy or loss of muscle strength or of symptoms 
compatible with sciatic neuropathy have been made.  As such, 
findings commensurate with pronounced or severe low back disc 
impairment under Diagnostic Code 5293 are not shown.  
Furthermore, no ankylosis of the lumbar spine has been 
demonstrated and therefore Diagnostic Code 5289 is not for 
application.  While the medical evidence does support a 
finding of moderate limitation of motion under Diagnostic 
Code 5292, this would not result in a higher rating since the 
rating for moderate impairment under that Code is 20 percent.

The most current clinical evidence demonstrates no more than 
moderate, albeit painful, limitation of motion of the 
lumbosacral spine, with objective credible evidence of some 
associated muscle spasms, but not of sciatica, absent knee 
jerks, loss of lateral motion with osteo-arthritic changes, a 
positive Goldthwaites sign, listing of the whole spine to 
the opposite side, or any additional neurological 
symptomatology in order to warrant an evaluation in excess of 
20 percent under applicable diagnostic criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295.  As such, the 
Board does not find that the objective clinical evidence 
warrants an evaluation in excess of 20 percent due to 
functional impairment manifested by weakness or other related 
symptomatology of the appellant's low back, to include 
decreased endurance, excess fatigability, and incoordination.  
There is no competent credible evidence at this time 
suggesting that the appellants back disability produces more 
than moderate functional impairment so as to warrant a 
schedular evaluation in excess of 20 percent under 38 C.F.R. 
§  4.40 and § 4.45, or the applicable diagnostic codes.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 91, 93 (1992); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992).  The appellant's current low back 
symptomatology more nearly approximates the criteria 
indicative of a 20 percent schedular evaluation under 
Diagnostic Codes 5292 or 5295, and therefore, the 20 percent 
evaluation is continued.  38 C.F.R. § 4.7.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the low back disability presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the appellants low back 
disability has not required frequent periods of 
hospitalization and has not, in and of itself, and apart from 
his alcohol and psychiatric problems, markedly interfered 
with employment, particularly in light of the SSA report 
indicating the appellants overall ability to function is 
limited by his psychiatric difficulties.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the back disability than that 
commensurate with the assigned 20 percent rating.  Therefore, 
the regular schedular standards, with the 20 percent 
evaluation currently assigned, adequately compensate 
appellant for any adverse industrial impact his back 
disability has. 

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  

II.  New and Material Evidence Issue.

An appeal consists of a timely filed notice of disagreement, 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  A substantive appeal 
consists of a properly completed VA Form 1-9," Appeal to 
Board of Veterans' Appeals," or correspondence containing the 
necessary information.  The substantive appeal, in pertinent 
part, must be filed within 60 days from the date of the 
mailing of the statement of the case or within the remainder 
of the one-year period from the date of the mailing of the 
notification of the initial review or determination being 
appealed, whichever period ends later.  An extension of the 
60-day period for filing a substantive appeal may be granted 
for good cause shown.  A request for such extension must be 
made in writing and must be made prior to expiration of the 
time limit for filing the substantive appeal.  Otherwise, the 
determination becomes final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ §§ 20.202, 20.302, 20.303.  See also 38 U.S.C.A. § 7108; YT 
v. Brown, 9 Vet. App. 195, (1996); Roy v. Brown, 5 Vet. App. 
554 (1993); Rowell v. Principi, 4 Vet. App. 9 (1993).

The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(b).  The same holds true for the date of 
the mailing of a Supplemental Statement of the Case (SSOC).  
38 C.F.R. § 20.302(c).

The agency of original jurisdiction may close the case for 
failure to respond after receipt of the SOC, but questions as 
to timeliness or adequacy of response shall be determined by 
the Board of Veterans Appeals.  38 U.S.C.A. § 7105(d)(3).

The relevant procedural history is summarized as follows.  In 
November 1995, the appellant submitted a claim of entitlement 
to service connection for a psychiatric disorder.  The 
appellant was notified of the ROs finding that new and 
material evidence was needed to reopen this claim (that had 
previously been denied in February 1987 without appeal by the 
appellant) by a letter sent to him in January 1996.  In this 
letter, the appellant was again informed of the 1987 denial, 
and instructed that he had to submit new and material 
evidence to reopen his claim.  He was also provided with his 
appellate rights.  

A NOD from the appellant was received in that same month.  In 
a notice letter dated in February 1997, the appellant was 
informed that the enclosed document was an SSOC on the issue 
of the increased rating (addressed above), and was, 
essentially, a SOC as to the application to reopen the 
psychiatric service connection claim.  That document noted 
that prior VA records had been considered at the time of the 
1987 decision, and that the appellant had submitted no new 
evidence.  He was informed that he had 60 days to enter a 
substantive appeal, or the appeal would be forwarded to the 
Board for consideration of the increased rating issue only.  
Copies of the document and the notice letter were sent to the 
appellants representative as well.  The RO did not receive 
any communication from the appellant until a VA Form 646 
expressing disagreement with the ROs stand on the issues was 
received from the appellants representative in late May 
1997, more than sixty days after the SSOC was issued and more 
one year after the appellant was notified of the January 1996 
determination.

The Board recognizes that because the appellant was notified 
of the determination being appealed in January 1996, the 
one-year period for filing a substantive appeal described 
by 38 C.F.R. § 20.302(b) expired in January 1997, which was 
prior to the ROs issuance of the SOC in February 1997.  
However, the appellant was not unduly prejudiced by this 
delay because he still had another 60 days after the SOC was 
issued in which to perfect his appeal.  Furthermore, the 
appellant and his representative were put on notice 
concerning when the period for filing the substantive appeal 
would expire when they received the notification dated 
February 5, 1997, with the SSOC.

A review of the record discloses no evidence of a timely 
substantive appeal, nor any correspondence from the appellant 
or his representative which could be reasonably construed as 
such dated prior to April 6, 1997, (60 days from February 5, 
1997) nor is there any evidence of record of a request for an 
extension of said 60-day time period after February 5, 1997, 
and prior to April 6, 1997.  In fact, the record contains 
absolutely no correspondence from the appellant dated 
subsequent to the SSOC/SOC sent in February 1997.

The Board notes that the address to which the SSOC was mailed 
was the same address as that on the original claim, the NOD, 
the increased rating SOC, and the copy of the NOD sent to the 
appellant by his representative.  Moreover, the appellant 
listed this same address on his VA Form 1-9 submitted in 
January 1996.  Further, there is nothing to suggest that the 
initial mailing of the SSOC to the appellant, under a cover 
letter dated February 5, 1997, was returned.  The Board also 
notes that no contention concerning nonreceipt of the SSOC by 
the appellants representative has been advanced.  

Thus, it appears that the SSOC, given the presumption of 
regularity attaching to the acts of public officers under 
Ashley v. Derwinski, 2 Vet. App. 62 (1992), was sent to the 
appellant in February 1997.  This presumption of regularity 
is only overcome by "clear evidence to the contrary," and no 
such "contrary" evidence is shown in this case.  In the 
Board's opinion, there is no clear evidence to the contrary 
that information was provided to the appellant by the RO in 
the regular course of business.  See Ashley at 65.  
Furthermore, even if there was evidence of nonreceipt by 
either the appellant or the appellant's representative, that 
evidence, standing alone, is not the type of clear evidence 
to the contrary which would be sufficient to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307, 309 (1992).

Because the appellant did not file a timely substantive 
appeal or response to the February 1997 SSOC, (which it is 
again noted was in essence a SOC as to the new and material 
evidence issue) and pursuant to the statutory provisions of 
38 U.S.C.A. § 7105(d)(3), the Board therefore concludes that 
a timely appeal to the Board, as described by 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 20.302(b)(c), was not perfected.  YT 
v. Brown, 9 Vet. App. 195 (1996).  See also Roy v. Brown, 
5 Vet. App. 554 (1993).  Thus, in the absence of a timely 
perfection of the appeal, the Board is without jurisdiction 
to consider the underlying claim for service connection for a 
psychiatric disorder and the appeal must be dismissed.  
Accordingly, the January 1987 rating decision which denied 
service connection for a psychiatric disorder is "final", and 
may only be reopened upon the submission of "new" and 
"material" evidence under the guidelines of 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Smith v. Derwinski, 1 Vet. App. 178 (1991).

The Board also points out that no determination is being made 
on the merits of this claim, since it is not properly before 
the Board on appeal at this time.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.200; Rowell, 4 Vet. App. 9 (1993); Roy, 5 Vet. 
App. 554 (1993). 


ORDER

Entitlement to an increased rating in excess of 20 percent 
for the appellants low back disability is denied.

A timely substantive appeal to a January 1996 RO 
determination which denied reopening of the appellants claim 
for service connection for a psychiatric disorder was not 
filed and the appeal as that issue is dismissed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
